Exhibit 10.13

 

AKERNA CORP.

2019 EQUITY INCENTIVE PLAN

 

Award Agreement

 

This Award Agreement evidences an Award of shares of Restricted Stock Units
pursuant to the provisions of the Akerna Corp. 2019 Equity Incentive Plan (the
“Plan”) to the individual whose name appears below (the “Participant”), pursuant
to the provisions of the Plan and on the following express terms and conditions
(capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Plan):

 

1.Name of Participant:

 

2.Number of Shares of Restricted Stock Units:

 

3.Date of Grant:

 

4.Risk of Forfeiture:

 

5.Change of Control:

 

6.Settlement Terms:

 

The Participant hereby acknowledges receipt of a copy of the Plan as presently
in effect. The text and all of the terms and provisions of the Plan are
incorporated herein by reference, and this grant of Restricted Stock is subject
to these terms and provisions in all respects. Upon lapse of the Risk of
Forfeiture set forth above, the Participant shall remit to the Company an amount
sufficient to satisfy the required withholding tax obligation of the Company
that arises in connection with such lapse.

 

AKERNA CORP.         By:                              [NAME/TITLE]
                  Dated  

 

Agreed to and Accepted by:           [Name of Participant]
                  Dated

 



 

 

 

ELECTION TO INCLUDE IN GROSS INCOME

IN YEAR OF TRANSFER OF PROPERTY

PURSUANT TO SECTION 83(b) OF THE

INTERNAL REVENUE CODE OF 1986, AS AMENDED

 

The taxpayer hereby makes an election pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended, with respect to property described below and
supplies the following information in accordance with the regulations
promulgated thereunder.

 

1.The name, address and taxpayer identification number of the taxpayer are:

 

_______________________________________

 

_______________________________________

 

_______________________________________

 

2.Description of property with respect to which the election is being made:

 

3.

The date on which the property described in 2 above, was transferred
is               , 201_.

The taxable year to which this election relates is 201_.

 

4.Nature of restrictions to which property is subject:

 

[described risk of forfeiture]

 

5.The fair market value at the time of transfer (determined without regard to
any restrictions which by their terms will never lapse) of the property with
respect to which this election is being made is            dollars ($      ) per
share.

 

6.The taxpayer has [made no payment/paid is         dollars ($     ) per share]
for said property.

 

Dated:            Taxpayer’s Signature

 

 



 

